

 SJ 49 ENR: Condemning the violence and domestic terrorist attack that took place during events between August 11 and August 12, 2017, in Charlottesville, Virginia, recognizing the first responders who lost their lives while monitoring the events, offering deepest condolences to the families and friends of those individuals who were killed and deepest sympathies and support to those individuals who were injured by the violence, expressing support for the Charlottesville community, rejecting White nationalists, White supremacists, the Ku Klux Klan, neo-Nazis, and other hate groups, and urging the President and the President’s Cabinet to use all available resources to address the threats posed by those groups.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. J. RES. 49IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONCondemning the violence and domestic terrorist attack that took place during events between August
			 11 and August 12, 2017, in Charlottesville, Virginia, recognizing the
			 first responders who lost their lives while monitoring the events,
			 offering deepest condolences to the families and friends of those
			 individuals who were killed and deepest sympathies and support to those
			 individuals who were injured by the violence, expressing support for the
			 Charlottesville community, rejecting White nationalists, White
			 supremacists, the Ku Klux Klan, neo-Nazis, and other hate groups, and
			 urging the President and the President’s Cabinet to use all available
 resources to address the threats posed by those groups.Whereas, on the night of Friday, August 11, 2017, a day before a White nationalist demonstration was scheduled to occur in Charlottesville, Virginia, hundreds of torch-bearing White nationalists, White supremacists, Klansmen, and neo-Nazis chanted racist, anti-Semitic, and anti-immigrant slogans and violently engaged with counter-demonstrators on and around the grounds of the University of Virginia in Charlottesville;Whereas, on Saturday, August 12, 2017, ahead of the scheduled start time of the planned march, protestors and counter-demonstrators gathered at Emancipation Park in Charlottesville;Whereas the extremist demonstration turned violent, culminating in the death of peaceful counter-demonstrator Heather Heyer and injuries to 19 other individuals after a neo-Nazi sympathizer allegedly drove a vehicle into a crowd, an act that resulted in a charge of second degree murder, 3 counts of malicious wounding, and 1 count of hit and run;Whereas 2 Virginia State Police officers, Lieutenant H. Jay Cullen and Trooper Pilot Berke M.M. Bates, died in a helicopter crash as they patrolled the events occurring below them;Whereas the Charlottesville community is engaged in a healing process following this horrific and violent display of bigotry; andWhereas White nationalists, White supremacists, the Ku Klux Klan, neo-Nazis, and other hate groups reportedly are organizing similar events in other cities in the United States and communities everywhere are concerned about the growing and open display of hate and violence being perpetrated by those groups: Now, therefore, be itThat Congress—(1)condemns the racist violence and domestic terrorist attack that took place between August 11 and August 12, 2017, in Charlottesville, Virginia;(2)recognizes—(A)Heather Heyer, who was killed, and 19 other individuals who were injured in the reported domestic terrorist attack; and(B)several other individuals who were injured in separate attacks while standing up to hate and intolerance;(3)recognizes the public service and heroism of Virginia State Police officers Lieutenant H. Jay Cullen and Trooper Pilot Berke M.M. Bates, who lost their lives while responding to the events from the air;(4)offers—(A)condolences to the families and friends of Heather Heyer, Lieutenant H. Jay Cullen, and Trooper Pilot Berke M.M. Bates; and(B)sympathy and support to those individuals who are recovering from injuries sustained during the attacks;(5)expresses support for the Charlottesville community as the community heals following this demonstration of violent bigotry;(6)rejects White nationalism, White supremacy, and neo-Nazism as hateful expressions of intolerance that are contradictory to the values that define the people of the United States; and(7)urges—(A)the President and his administration to—(i)speak out against hate groups that espouse racism, extremism, xenophobia, anti-Semitism, and White supremacy; and(ii)use all resources available to the President and the President’s Cabinet to address the growing prevalence of those hate groups in the United States; and(B)the Attorney General to work with—(i)the Secretary of Homeland Security to investigate thoroughly all acts of violence, intimidation, and domestic terrorism by White supremacists, White nationalists, neo-Nazis, the Ku Klux Klan, and associated groups in order to determine if any criminal laws have been violated and to prevent those groups from fomenting and facilitating additional violence; and(ii)the heads of other Federal agencies to improve the reporting of hate crimes and to emphasize the importance of the collection, and the reporting to the Federal Bureau of Investigation, of hate crime data by State and local agencies.Speaker of the House of RepresentativesVice President of the United States and President of the Senate